DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 28, 2020 is being considered by the examiner.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a method for displaying information based on a location of an aircraft and limited in range comprises retrieving topographical data from a database, wherein said topographical data includes a plurality of terrain resolutions, each terrain resolution including a geographic range; optimizing topographical data of one terrain resolution for display on a device display screen; and displaying optimized topographical data of said one terrain resolution on said device display screen, classified in 701/1.
II. Claims 9-10, drawn to a method for displaying information on an avionics display comprises obtaining information including a size of a screen of the display and determining a number of tiles to be displayed based on the size of the screen, classified in 340/945.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because invention I nor using a size of a screen of the display and determining a number of tiles to be displayed based on the size of the screen; and vice versa.  
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
During a telephone conversation with Mr. Stanley (Reg. No. 44,352) on June 11, 2021 a provisional election was made without traverse to prosecute the invention of I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Stanley (Reg. No. 44,352) on June 11, 2021.
The application has been amended as follows: 
In the specification:
	Page 1, under Cross-References, line 2, insert ----now U.S. Patent No. 10,634,514---- after “(the ‘908 application)”.
In the Claims:

retrieving topographical data from a database located on an aircraft based on a location of an aircraft and limited in range, wherein said topographical data includes a plurality of terrain resolutions, each terrain resolution including a geographic range; 
storing said topographical data in RAM;
optimizing topographical data of one terrain resolution for display on a device display screen; and
displaying optimized topographical data of said one terrain resolution on said device display screen.
Cancel claims 9-10.	

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: many references in the art disclose an aircraft display for displaying images in response to receiving aircraft location, heading, altitude, and pitch data, wherein the location and heading data are employed to access a topographical database and obtain terrain information for a region on the earth's surface ahead of the aircraft and a terrain image being produced from the terrain information and a non-linear pitch scale is superimposed over the terrain image, such as found in Namier et al. (US 2009/0121901).  The prior art of record does not teach or suggest, in the claimed combination, method of displaying information on an avionics device display, said method comprising steps of: retrieving topographical data .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Feyereisen et al. (US 2004/0160341) disclose a display control device comprises a processor structured for receiving terrain elevation information and samples of current position and altitude above ground data; and one or more algorithms resident on the processor for generating, as a function of the current position and altitude above ground data, one or more display control signals for causing a display device to display, in a monochromatic scale graduated as a function of terrain elevation relative to mean sea level, a strategic portion of the terrain elevation information extending between a minimum elevation of the strategic portion of the terrain elevation information and a pre-selected strategic altitude threshold less than the altitude above ground data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961.  The examiner can normally be reached on Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
June 11, 2021